Citation Nr: 1506390	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  05-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.   Entitlement to service connection for a bilateral ear disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from October 1977 to July 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO in Columbia, South Carolina denied the Veteran's claims for service connection for arthritis in the knees, hands, and wrists, a bilateral eye condition, a bilateral ear condition, depression, back pain, chest pain, and benign fibro-osseous lesion (claimed as dental condition).  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2005. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Jackson, Mississippi, which has certified the matters for appellate review. 

In February 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. After completing the requested development, the AMC continued to deny the claims (as reflected in a February 2010 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration. 

In June 2011, the Board denied service connection for an acquired psychiatric disorder, claimed as depression, as well as service connection for arthritis in the knees, hands, and wrists; back pain; chest pain; and benign fibro-osseous lesion (claimed as dental condition).  At that time, the Board also remanded the claims for service connection for a bilateral eye disability and a bilateral ear disability to the RO, via the AMC, for further action, to include additional development of the evidence.

 
The Veteran appealed only the Board's denial service connection for an acquired psychiatric disorder, claimed as depression, to the United States Court of Appeals for Veterans Claims (Court).  In February 2012 the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, as to the denial of the psychiatric disability claim, and remanding the claim to the Board for further proceedings consistent with the joint motion.

After completing the requested development on the remanded claims, the AMC continued to deny the claims (as reflected in a September 2012 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

In June 2013, the Board granted service connection for a bilateral eye disability and remanded the Veteran's claims for service connection for a bilateral ear disability and for an acquired psychiatric disability for further development.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an October 2013 SSOC) and returned the matters on appeal to the Board for further consideration.

In February 2014, the Board again remanded the Veteran's claims for service connection for a bilateral ear disability and an acquired psychiatric disability for further development.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a July 2014 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

As noted previously, the claims file reflects that the Veteran was formerly represented by the American Legion, by Disabled American Veterans, and, before the Court, by private attorney Robert V. Chisholm.  However, in November 2012, the Veteran submitted a form that she was electing to be pro se and wanted to represent herself.  The Board has recognized the change in representation.  

The Veteran's appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  
 
For reasons expressed below, the claims on appeal are  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required. 


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

At the outset, the Board notes that, since the July 2014 SSOC, additional, potentially pertinent medical evidence has been associated with the Veteran's claims file.  This evidence has not been reviewed by the agency of original jurisdiction, nor is it accompanied by a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2014).  The Board also finds that further development of each claim is warranted.

In February 2014, the Board remanded these claims, in part, for additional medical opinions.

On remand, the AOJ sought additional opinion in connection with the Veteran's claim for service connection for a bilateral ear disability from the July 2013 VA examiner . In an April 2014 addendum opinion, the VA examiner stated that the Veteran had normal hearing and a threshold shift did not occur during her military career and that no additional evidence was received since the July 2013 VA examination.  The VA examiner further stated that discussions or an opinion regarding bilateral ear pain should be referred to an ear, nose, and throat (ENT) specialist.   However, the Veteran's claims file was never referred to an ENT specialist for a VA examination opinion.  Therefore, the Board finds that the AOJ should obtain further opinion from an ENT physician. 

Also on remand, the AOJ sought further opinion in connection with the claim for service connection for an acquired psychiatric disorder from the August 2013 VA examiner.  In April 2014, the VA examiner opined that there was no new information or evidence added since the August 2013 VA examination that the Veteran met the diagnostic criteria for any mental disorder diagnosis.   He stated that the Veteran did not meet the clinical criteria for any psychiatric diagnosis.  However, a subsequent, October 2014 VA treatment note reflects an Axis I diagnosis of depression.  Thus, the Board finds that the Veteran should be afforded another VA examination to clarify whether she a has a current psychiatric disability, and, if so,  whether it is at least likely as not related to military service. 

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical information in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the record reflects that she has been treated at the Biloxi VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Biloxi VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Notably, in the prior remand, the Board requested that the AOJ attempt to obtain treatment records from Dr. Houchin in Mountain View, California; Dr. Cain in Birmingham, Alabama; Grayson and Associates in Birmingham, Alabama; and Affiliated Psychologist and Counselors in Cupertino, California.  The AOJ sent letters in April 2014 and May 2014 to obtain the private treatment records; however, records were only obtained from NewSouth Neuro Spine and Dr. Choburn.  In April 2014.  Affiliated Psychologist and Counselors replied that they have not seen the Veteran from November 1, 2011, to April 11, 2014.  On remand, the AOJ should again request that the Veteran furnish, or furnish appropriate, updated authorization to obtain, medical records from Dr. Houchin and Dr. Cain, as well as Grayson and Associates.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claims should include consideration of all additional evidence added to the record since the July 2014 SSOC.

Accordingly, these matters are hereby REMANDED for the following action:

1  Obtain from the Biloxi VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran,  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, updated authorization to obtain, any pertinent, outstanding private (non-VA) records-to particularly include from Dr. Houchin and Dr. Cain, as well as Grayson and Associates.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain a medical opinion as to etiology of current bilateral ear disability.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the report should include discussion of the Veteran's medical history and assertions.

Based on review of claims file, the physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that current bilateral ear disability had its onset in or is otherwise medically related to service-to include the assessment of prolonged bilateral ear pain, otitis media, and otitis externa noted therein. 

In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's assertions, to include assertions of continuous bilateral ear pain since service.  If the examiner finds reason to question the  Veteran's assertions in any regard, he or she should clearly so state, and explain why.

If any further examination (with appropriate testing) is deemed necessary to clarify diagnosis and/or to provide the requested nexus opinion, such examination/testing should be arranged.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Based on review of claims file, the VA examiner should clearly indicate whether the Veteran meets the diagnostic criteria for any current psychiatric disability, to include depression.  


If so, for each such diagnosed disability, the examiner
should render an opinion, consistent with sound medical judgment, as to whether it is at least likely as not (i.e., a is a 50 percent or greater probability) that the disability
had its onset in, or is otherwise medically-related to.
service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence of record, to include any lay assertions of continuous psychiatric symptoms since service. ·If the examiner finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




